Citation Nr: 9912841	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  97-17 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for postoperative 
residuals of a laminectomy at L5-S1, with post-traumatic 
changes, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefit sought.  The 
veteran, who had active service from January 1943 to April 
1946, appealed that decision.


FINDING OF FACT

The veteran's postoperative residuals of a laminectomy at L5-
S1, with post-traumatic changes, are at present indicative of 
not more than a severe intervertebral disc syndrome, without 
persistent symptoms compatible with sciatic neuropathy and 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 40 
percent for postoperative residuals of a laminectomy at L5-
S1, with post-traumatic changes, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5293 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim for an increased evaluation for 
postoperative residuals of a laminectomy at L5-S1, with post-
traumatic changes, is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that a mere 
allegation that a service-connected disability has increased 
in disability is sufficient to render the claim well 
grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
Board is also satisfied that all relevant facts have been 
properly developed, and that VA has fulfilled its duty to 
assist the veteran.  Contrary to the assertions of the 
veteran's represetative, the undersigned finds that that the 
record adequately addresses the issues presented regarding 
pain and painful motion, as well as the other criteria of 
38 C.F.R. §§ 4.40, 4.45.  

By way of background, a December 1946 rating decision granted 
service connection for sacroiliac strain, and awarded a 10 
percent disability evaluation for such under Diagnostic Code 
5294.  In a November 1989 decision, the RO assigned a 40 
percent rating under Diagnostic Code 5293, which pertains to 
intervertebral disc syndrome.  It was noted in that rating 
decision that the veteran had undergone a lumbar laminectomy 
at L5-S1 in November 1988.

In August 1996, the veteran filed this current claim.  As a 
result of RO development, fairly detailed private treatment 
records pertaining to the veteran's low back have been 
obtained.  Records dated substantially contemporaneous with 
this claim include a March 1994 X-ray report generated for 
Paul Toma, D.O.  That report noted that there was no evidence 
of spondylolisthesis, and disc spaces were otherwise well 
maintained, with no evidence of bony pathology present.  In 
addition, surgical reports dated in April 1994 and in May 
1995 reflect that lumbar facet blocks at the L4, L5 and S1 
vertebrae were performed.  Notably, a treatment record from 
Dr. Toma, dated in May 1995, just shortly prior to the May 
1995 lumbar facet block, recorded that the veteran did not 
appear to have substantial nerve root or radicular pain.  
While the veteran was quite tender along the sacroiliac 
joints, his straight leg-raising test was negative at that 
examination.  A post-block follow-up treatment record from 
May 1995 noted that the veteran reported feeling better since 
the injections.  The veteran informed Dr. Toma that he was 
planning a 200-mile automobile trip.

As part of this claim, the veteran was provided a VA 
examination in February 1997.  The veteran informed the 
examiner that he injured his back during service while 
performing heavy lifting, and that his low back 
symptomatology had more recently increased.  The veteran 
stated that he had had back symptomatology since his in-
service injury.  The veteran's 1988 laminectomy was also 
noted.

Subjectively, the veteran reported ongoing pain that radiated 
into his legs, with a sharp sensation.  The veteran continued 
that he felt that his back would go out and that he would 
almost fall.  All activities were reported to aggravate the 
pain.  Objectively, the veteran was described as a well 
developed and well nourished individual, who walked with a 
limp.  The examiner stated that the veteran could not walk 
satisfactorily on his toes, but he was able to walk on his 
heels.  The veteran could not squat and arise.  Tenderness 
and muscle spasm over the lumbosacral area were noted.  
Straight leg raising elicited complaints of pain bilaterally, 
albeit at different levels, and deep tendon reflexes were 
absent in both the knees and ankles.  However, muscle 
strength was 4/5 in the thighs and 4/5 in the legs, and no 
sensory defects were noted.  Muscle bulk and tone were 
normal.  Forward flexion was 55 degrees, backward extension 
was 20 degrees, flexion was 25 degrees bilaterally and 
rotation was 30 degrees bilaterally.  The veteran displayed 
facial grimaces with range of motion studies.  X-rays of the 
veteran's lumbar spine noted mild degenerative changes in the 
lower lumbar spine, with slight interval worsening compared 
with previous X-rays.  Vertebral alignment, interspaces and 
body heights were unchanged.

In July 1997, the veteran was provided a hearing before an RO 
hearing officer.  The veteran testified that Dr. Toma 
performed the back surgery in 1988.  More recently, the 
veteran stated that he has back pain that radiates into his 
legs, mostly his right leg, down to the ankle.  The veteran 
further related that he wears a back brace, which helped to 
reduce spasm.  Finally, the veteran informed the hearing 
officer that he used a cane.

At the time of the hearing the veteran brought a statement 
from J. Wayne Dailey, D.O., another treating physician.  Dr. 
Dailey stated that the veteran's physical condition was 
unchanged from his previous examination, and that the veteran 
had low back pain and difficulty with ambulation.  In 
addition, Dr. Dailey stated that the veteran had secondary 
leg numbness and weakness.

In addition, the veteran brought an X-ray report from St. 
John's Regional Medical Center in Joplin, Missouri, dated in 
July 1997.  No evidence of acute fracture was found on X-ray, 
although there were mildly osteoporotic bony structures.  
There was no evidence of spondylolisthesis.  

In September 1997, the veteran received a computed axial 
tomographic (CAT) scan of his lumbar spine at the Freeman 
Hospitals and Health System in Joplin, Missouri.  The 
resulting report, drafted for Dr. Toma, noted that there was 
a suspected small left posterolateral herniation of the L5-S1 
disc.  However, a bone scan, performed that same day at that 
same facility, did not confirm the presence of an occult 
lesion involving the lumbar vertebra.

A September 1997 treatment record from Dr. Toma, preceding 
the above CAT and bone scans, again reflected that the 
veteran had a negative straight leg raising test bilaterally, 
although the veteran did report pain radiating into his legs 
on a regular basis.  A post-CAT and bone scan record from Dr. 
Toma did reflect that Dr. Toma noted significant degenerative 
changes.

In November 1997, the veteran again sought treatment from Dr. 
Toma for back pain complaints.  The veteran stated his pain 
radiated into his legs, but no tension signs were noted.  In 
December 1997, the veteran again received lumbar facet 
blocks.  A January 1998 follow-up note reflected that the 
veteran received good results from the injections.  Again, 
straight leg raising was negative, and no atrophy was noted 
in the lower extremities.  No weakness was noted on either 
side, and range of motion was deemed satisfactory.  Dr. Toma 
recommended exercise as one treatment possibility, including 
walking or water exercises.

In July 1998, the veteran sought treatment from another 
private physician, Michael E. Joseph, M.D.  The veteran 
informed Dr. Joseph that he has had chronic pain in his low 
back since an in-service injury, and that this pain occurred 
with sitting, standing, lying and walking.  Pain in the 
muscles in his posterior thighs and morning stiffness were 
also described; prior disc surgery was also noted.  Dr. 
Joseph also referenced a January 1998 treatment record, which 
found that there was no weakness or atrophy of the muscles of 
the legs, and with no evidence of neurological disability.

Upon physical examination, Dr. Joseph stated that the veteran 
had tenderness of the lower lumbar spine, and his hips had 
decreased range of motion.  Consistent with previous 
examinations, straight leg raising was negative.  Lower 
extremity strength was 4/5 proximally and 5/5 distally.  Knee 
reflexes were 2+, and Achilles reflexes were 
diminished/absent.  Heel and toe walking were reduced.

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (1998).

The veteran's low back disorder has been evaluated under 
Diagnostic Code 5293, which pertains to intervertebral disc 
syndrome.  A 40 percent evaluation is warranted when symptoms 
are severe, with recurring attacks and intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.  A 60 percent 
evaluation, the highest under this diagnostic code, is 
warranted when symptoms are pronounced; with persistent 
symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
Id.

In light of the above, the Board finds that the preponderance 
of the evidence is against a 60 percent evaluation for the 
veteran's low back disorder under Diagnostic Code 5293.  In 
this respect, the Board acknowledges that at times during the 
pendency of this claim the veteran has exhibited some of the 
symptomatology required for a 60 percent evaluation.  At the 
time of his February 1997 VA examination, the veteran walked 
with a limp and displayed muscle spasm, and moreover, did not 
have deep tendon reflexes.  Likewise, in July 1998, the 
veteran did not have Achilles (ankle) reflexes.  The lack of 
ankle reflexes is one criterion for a 60 percent evaluation.  
However, Dr. Joseph, who performed the July 1998 examination, 
also commented that there was no neurological involvement 
noted by way of the January 1998 report.

Further, the Board finds other evidence to be even more 
persuasive and probative in this regard.  The veteran's 
straight leg tests were consistently negative, except at the 
time of the February 1997 VA examination.  Most compelling to 
the Board, however, is the veteran's lower extremity 
strength.  While Dr. Bailey stated in a July 1997 statement 
that the veteran displayed leg weakness, at the time of his 
February 1997 VA examination the veteran's lower extremities 
had normal muscle bulk and tone.  Further, there was no 
sensory deficit.  Similarly, in a January 1998 treatment 
record from Dr. Toma, the veteran's lower extremities did not 
reflect atrophy, and weakness was then absent.  Even in the 
July 1998 report from Dr. Joseph, lower extremity strength 
was 4/5 proximally and 5/5 distally.  As noted by 38 C.F.R. 
§ 4.40, weakness is as important as limitation of motion, and 
a part which is painful on use must be regarded as seriously 
disabled.  Similarly, that regulation provides that a little 
used part of the musculoskeletal system would be expected to 
show evidence of disuse.  In this claim, the veteran's lower 
extremities have never objectively displayed any evidence of 
lack of use.  

Compelling as well is the lack of clear evidence that would 
reflect a neurological component to the veteran's low back 
disorder.  The Board notes that in May 1995, Dr. Toma did not 
find evidence of significant nerve or radicular pain.  Such 
would appear to be consistent with the September 1997 CAT 
scan and bone scan results, which did not conclusively show 
the presence of a disc lesion.  Similarly, at the time of the 
February 1997 VA examination, the veteran did not have 
sensory deficit.

In light of the above, the Board finds that the evidence best 
approximates the current 40 percent disability evaluation and 
that the assigned 40 percent disability evaluation adequately 
reflects the level of disability currently associated with 
the veteran's status postoperative laminectomy at L5-S1, with 
post-traumatic changes.  38 C.F.R. § 4.7 (1998).

In denying the claim for an increased evaluation, the Board 
has taken into account the veteran's pain and resulting 
functional loss, as is required under the provisions of 38 
C.F.R. § 4.40, 4.45 and 4.59, as well as the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), regarding functional 
loss due to pain in cases supported by adequate pathology.  
While the veteran has admittedly received epidural injections 
to relieve back pain, and while it is undisputed that the 
veteran's back is productive of pain, such measures appear to 
have provided relief, particularly in light of the fact that 
disuse of the lower extremities and back has not been noted.

In addition, the Board has considered the veteran's 
entitlement to an evaluation in excess of 40 percent for a 
low back disorder under other potentially applicable 
diagnostic codes.  As the veteran's lumbar spine is not 
ankylosed, an evaluation under Diagnostic Code 5289 is not 
warranted.  Further, in the absence of evidence that the 
veteran's vertebra have been fractured, an evaluation under 
Diagnostic Code 5285 is not warranted.

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (1998).  
In this regard, while the veteran received lumbar facet 
blocks substantially contemporaneous with this claim, such 
appears to have been performed on an outpatient basis.  
Further, while the veteran stated in February 1998 
correspondence that his service-connected low back disorder 
has caused him to lose business, the Board would note that 
the current 40 percent evaluation in fact contemplates loss 
of earning capacity.  In the absence of persuasive evidence 
of frequent periods of hospitalization or marked interference 
with employment, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim for a disability evaluation in excess of 40 percent 
for postoperative residuals of a laminectomy at L5-S1, with 
post-traumatic changes, is denied.



		
	BRIAN J. MILMOE
	Acting Member, Board of Veterans' Appeals


 

